Hall, J.
delivered the opinion of the Court:
The question is, whether the two judgments rendered by the Justice of the Peace really had that character at the time when this action was commenced. The law gives every per*101son the right of appealing from the judgment of a Justice, upon praying it and giving security. That was done in the case of these two judgments, and from that moment they ceased to be judgments. After an appeal, the case goes to the County Court, where there is a new trial and a new judgment given; and it is the duty of the Justice to transmit it to the County Court for that purpose. The cases cited of suits brought on judgments, after writs of error obtained, do not apply. I think the case too plain to entertain the least doubt; and, consequently, the rule for setting aside the nonsuit should be discharged.